242 S.E.2d 211 (1978)
35 N.C. App. 655
In the Matter of Carl Moses LEE, Respondent.
No. 7710DC452.
Court of Appeals of North Carolina.
March 21, 1978.
*212 Atty. Gen. Rufus L. Edmisten by Associate Atty. Isaac T. Avery, III, Raleigh, for the State.
Judith L. Kornegay, Raleigh, for respondent-appellant.
BRITT, Judge.
Respondent's sole assignment of error is based on his exception to the trial court's conclusion of law that he "is now imminently dangerous to himself by reason of his mental illness". We find no merit in the assignment.
To support an involuntary commitment order, the court must find by clear, cogent and convincing evidence that a respondent is both mentally ill and imminently dangerous to himself or others. In Re Carter, 25 N.C.App. 442, 213 S.E.2d 409 (1975). In the case at hand respondent does not challenge the court's determination that he is mentally ill; he does challenge the determination that he is imminently dangerous to himself.
G.S. 122-58.2(1) provides that as used in Article 5A (Involuntary Commitment) *213 "[t]he phrase `dangerous to himself' includes, but is not limited to, those mentally ill or inebriate persons who are unable to provide for their basic needs for food, clothing, or shelter; . . . ." Thus the question presented is whether the court's findings that respondent, because of his mental illness, was unable to provide for his basic needs were sufficient. We think they were.
The findings are clear that respondent's welfare depends on his being injected every two weeks with Prolixin and that he take Artane orally every day; and that he cannot be depended on to obtain and take his needed medication outside of the hospital. He is unable to earn money and has a monthly income of only $121.90. Considering present day costs, that amount of money could not cover the cost of maintaining shelter for respondent and providing him with food, clothing, fuel and other basic needs.
For the reasons stated, the order appealed from is
Affirmed.
CLARK and ERWIN, JJ., concur.